Citation Nr: 0825807	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for bilateral hearing 
loss.  

3.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of a broken left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following certification of the veteran's case to the Board, 
the veteran and his representative submitted a request and a 
motion, respectively, for the veteran to have opportunity to 
testify before a Member of the Board sitting at the RO.  As 
adjudication of the matter had not begun, the Board grants 
the motion and remands the matter so that the hearing may be 
scheduled.   

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing at the 
RO before a Member of the Board in 
accordance with applicable procedures.  
If appellant subsequently decides that he 
does not want the hearing, he should so 
notify the RO in writing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



